Citation Nr: 0006873	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-08 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence sufficient to reopen 
the previously denied claim for entitlement to service 
condition for a back condition has been presented.

2.  Whether new and material evidence sufficient to reopen 
the previously denied claim for entitlement to service 
condition for hypertension has been presented.

3.  Whether new and material evidence sufficient to reopen 
the previously denied claim for entitlement to service 
condition for a left knee disability has been presented.

4.  Entitlement to service connection for a mental illness.

5.  Entitlement to service connection for asthma/bronchial 
disorder.

6. Entitlement to service connection for a stomach disorder.


7.  Entitlement to service connection for syphilis.

8.  Entitlement to service connection for bilateral hearing 
loss/ear infections.


REPRESENTATION

Appellant represented by:	Eddie H. Tucker, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and Custodian


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1961, and from July 1963 to July 1966.  This appeal arises 
before the Board of Veterans' Appeals (Board) from a rating 
decision in which the RO determined that new and material 
evidence sufficient to reopen previously denied claims for 
service connection for a back condition, hypertension, and a 
left knee disability has not been presented; and in which 
service connection for a mental illness, a stomach disorder, 
asthma/bronchial disorder, syphilis, and bilateral hearing 
loss/ear infections was denied.

FINDINGS OF FACT

1.  By a rating decision dated in May 1987, of which the 
veteran was notified in that month, the RO denied service 
connection for a back condition, hypertension, and a left 
knee condition.  

2.  The veteran did not appeal the May 1987 rating decision.

3.  X-rays taken in September 1995 show moderate narrowing of 
the disc space at L4-5 with end-plate sclerosis and 
hypertrophic spur formation consistent with chronic disc 
disease in the lumbosacral spine, and a November 1995 VA 
examination report contains a diagnosis of lumbar syndrome 
with degenerative changes, intermittently symptomatic.

4.  An October 1995 VA examination report contains a 
diagnosis of hypertension.

5.  X-rays taken in September 1995 reveal findings of minimal 
changes of degenerative arthritis in the left knee, and a 
November 1995 VA examination report contains a diagnosis of 
degenerative changes of the left knee.

6.  The veteran has not presented medical evidence of a link, 
or nexus, between his currently diagnosed back condition and 
his active service.

7.  The veteran has not presented medical evidence of a link, 
or nexus, between his currently diagnosed hypertension and 
his active service.

8.  The veteran has not presented medical evidence of a link, 
or nexus, between his currently diagnosed left knee 
disability and his active service.

9.  The veteran has not presented medical evidence of a link, 
or nexus, between his currently diagnosed mental illness and 
his active service.

10.  The veteran has not presented medical evidence of a 
link, or nexus, between his currently diagnosed bronchitis 
and chronic obstructive pulmonary disease (COPD, claimed as 
asthma/bronchial disorder) and his active service.

11.  The veteran has not presented medical evidence that he 
is diagnosed with a stomach disorder.

12.  The veteran has not presented medical evidence that he 
is diagnosed with syphilis or the residuals of syphilis.

13.  The veteran has not presented medical evidence that he 
is diagnosed with bilateral hearing loss/ear infections.


CONCLUSIONS OF LAW

1.  The May 1987 rating decision that denied service 
connection for a back condition, hypertension, and a left 
knee disability is final.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.104 (1999).

2.  The claims for entitlement to service connection for a 
back condition, hypertension, and a left knee disability are 
reopened by the submission of new and material evidence.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156 (1999).

3.  The claim for entitlement to service connection for a 
back condition is not well grounded.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

4.  The claim for entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

5.  The claim for entitlement to service connection for a 
left knee disability is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).

6.  The claim for entitlement to service connection for a 
mental illness is not well grounded.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

7.  The claim for entitlement to service connection for 
bronchitis/COPD, claimed as asthma/bronchial disorder, is not 
well grounded.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

8.  The claim for entitlement to service connection for a 
stomach disorder is not well grounded.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).

9.  The claim for entitlement to service connection for 
syphilis or for the residuals of syphilis is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

10.  The claim for entitlement to service connection for 
bilateral hearing loss/ear infections is not well grounded.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

In this case, the veteran filed a claim for service 
connection for a back condition, hypertension, and a left 
knee disability in December 1986.  The RO denied the 
veteran's claims in May 1987.  The veteran was given notice 
of this decision on May 20, 1987.  He did not appeal this 
decision.  Hence, this decision became final.

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claims.  The unappealed, May 
1987, RO decision is the last prior final decision concerning 
the claim for service connection of a back condition, 
hypertension, and a left knee disability.  To reopen a 
finally denied claim, a veteran must submit new and material 
evidence.  38 C.F.R. §§ 3.104(a), 3.156 (1999).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Evidence received since the May 1987 decision with regard to 
the veteran's claims for service connection for a back 
disability, hypertension, and a left knee disability includes 
reports of VA examination dated in October and November 1995, 
and results of X-rays taken in September 1995.  These 
documents show the veteran is now diagnosed with lumbar 
syndrome with degenerative changes, intermittently 
symptomatic; hypertension; and degenerative changes of the 
left knee.  Moreover, VA outpatient records dated in August 
and September 1995 show diagnoses of arthritis and 
degenerative joint disease of the back and knee, confirmed by 
X-ray results dated in September 1995 showing moderate 
narrowing of the disc space at L4-5 with end-plate sclerosis 
and hypertrophic spur formation consistent with chronic disc 
disease in the lumbosacral spine, and minimal changes of 
degenerative arthritis in the left knee.

This medical evidence was not considered in the previous 
denial.  As such, this evidence is new.  In addition, because 
the evidence reveals that the veteran is now diagnosed with a 
back condition, hypertension, and a left knee disability, 
this evidence is significant enough that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the Board concludes that the additional evidence 
constitutes new and material evidence sufficient to reopen 
the claims for service connection for a back condition, 
hypertension, and a left knee disability.

Because the Board is considering this claim on a de novo 
basis and the RO did not, the Board must address the matter 
of whether the veteran will be prejudiced by consideration of 
the case on its merits.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-
10.  In this case, because the claim is not well-grounded, as 
discussed below, a remand is unnecessary.  Cf. Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc) (when the Board 
decision disallowed a claim on the merits where the Court 
finds the claim to be not well-grounded, the appropriate 
remedy is to affirm, rather than vacate, the Board's 
decision, on the basis of nonprejudicial error); Winters, 
supra. 

As the Board has determined that new and material evidence 
has been submitted and the case has been reopened under 38 
C.F.R. § 3.156(a), the Board must now determine whether the 
claims for service connection of a back condition, 
hypertension, and left knee disability, are well grounded.  
See Hodge and Winters, supra.  The Board will discuss this in 
the following section.

II.  Service Connection

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree if 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (1999).  
Arthritis, hypertension, and psychoses are among the chronic 
diseases for which the presumption is granted.  38 C.F.R. 
§ 3.309(a) (1999).

A. Back Condition, Hypertension, Left Knee Disability, Mental 
Illness, Asthma/Bronchial Disorder

The veteran argues that he has a back condition, 
hypertension, a left knee disability, mental illness, and 
respiratory disorder that are the result of his active 
service.  To this end, he has presented competent medical 
evidence that he has been diagnosed with these disabilities.  
A November 1995 VA examination report shows the veteran has 
been diagnosed with lumbar syndrome with degenerative 
changes, intermittently symptomatic, and degenerative changes 
of the left knee.  Moreover, VA outpatient records dated in 
August and September 1995 show diagnoses of arthritis and 
degenerative joint disease of the back and knee, confirmed by 
X-ray results dated in September 1995 showing moderate 
narrowing of the disc space at L4-5 with end-plate sclerosis 
and hypertrophic spur formation consistent with chronic disc 
disease in the lumbosacral spine, and minimal changes of 
degenerative arthritis in the left knee.  An October 1995 VA 
examination report further reflects diagnoses of hypertension 
and bronchitis with mild COPD by history.  VA outpatient 
records dated in August 1995 also show a diagnosis of COPD.  
Finally, the medical evidence shows that the veteran exhibits 
a mental illness, described by a March 1996 VA examination 
report as a cognitive disorder, not otherwise specified, and 
by private medical records dated from March to July 1996 as 
psychosis with delusions and paranoia.  In addition, the 
veteran's assertion of inservice injuries to his back and 
left knee, manifestation of hypertension and beginnings of 
mental illness, and treatment for a respiratory disorder are 
sufficient for the purposes of well-grounding his claim.  
However, his claims must fail as he has not proffered any 
competent medical evidence of a nexus between his currently 
diagnosed back condition, hypertension, left knee disability, 
mental illness, and bronchitis/COPD, claimed as 
asthma/bronchial disorder, and an inservice injury or 
disease.

Service medical records document inservice treatment for 
lumbar back pain, a left knee laceration, and upper 
respiratory infections.  In addition, reports of medical 
history at entrance into the veteran's periods of active 
service, dated in August 1958 and July 1963, show complaints 
of ear, nose, and throat trouble and of chronic or frequent 
colds.  The examiner noted childhood earaches and occasional 
common colds in August 1958, and of occasional colds in July 
1963.  His reports of medical history at discharge from his 
periods of active service, dated in June 1961 and June 1966 
show complaints of swollen or painful joints; ear, nose, and 
throat trouble; chronic or frequent colds; asthma; shortness 
of breath; frequent trouble sleeping; frequent nightmares; 
and nervous trouble.  In June 1961, the examiner noted that 
the veteran's complaints of painful joints referred to his 
lumbosacral strain, now resolved, that he reported no recent 
asthma, and that he experienced shortness of breath while 
running.  In June 1966, the examiner noted that the veteran 
complained of problems with head and chest congestion, and 
that he had required frequent treatment of upper respiratory 
infections and allergic rhinitis.  The examiner indicated, 
however, that most complaints the veteran made related to 
previous illnesses that were currently of no significance.  
Concurring in this observation, the veteran's reports of 
medical examination at entrance into and discharge from both 
periods of active service, dated in August 1958 and June 
1961, and in July 1963 and June 1966 evidence no observations 
of any abnormalities, defects, diagnoses, or any other 
clinical findings concerning his musculoskeletal system, 
vascular system or heart, lower extremities, neurological or 
psychiatric system, or lungs or chest.

The veteran avers, in essence, that his back and left knee 
disabilities, hypertension, mental illness, and respiratory 
disorder have been continuous since his active service; 
however, the evidentiary record simply does not concur.  
Rather, it is not until 1995-more than 29 years after the 
veteran's discharge from his second period of active service 
and well beyond the one-year presumptive period-that the 
medical evidence first establishes a diagnosis of arthritis 
and degenerative joint disease in the veteran's back and left 
knee.  In addition, it is not until 1973-more than seven 
years following the veteran's discharge from his second 
period of active service and well beyond the one year 
presumptive period-that the medical evidence first reflects 
a diagnosis of hypertension.  It is not until March 1996-
nearly 30 years following the veteran's discharge from his 
second period of active service and well beyond the one-year 
presumptive period-that the medical evidence reveals a 
diagnosis of psychoses, which VA and private physicians both 
indicate is probably secondary to alcoholism.  Finally, while 
the medical evidence first documents treatment for an upper 
respiratory condition in 1973, it is not until 1995 that the 
evidence establishes a diagnosis of bronchitis or COPD.  
Again, this succeeds discharge from the veteran's second 
period of active service by more than seven and 29 years, 
respectively. 

The record does not contain competent medical evidence to 
show a nexus between the veteran's diagnosed back condition, 
hypertension, left knee disability, mental illness, and 
bronchitis/COPD, claimed as asthma/bronchial disorder, and 
disease or injury during his active service.

The veteran has presented his own statements and testimony, 
and that of his custodian, regarding the cause of his back 
condition, hypertension, left knee disability, mental 
illness, and bronchitis/COPD, claimed as asthma/bronchial 
disorder.  However, the record does not show that he or his 
custodian is a medical professional, with the training and 
expertise to provide clinical findings regarding the nature 
and extent of his back condition, hypertension, left knee 
disability, mental illness, and bronchitis/COPD, claimed as 
asthma/bronchial disorder, or their etiological relationship 
to service.  Consequently, his statements and that of his 
custodian are credible concerning his subjective complaints 
and his history; but they do not constitute competent medical 
evidence for the purposes of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations and that of his custodian, to establish a nexus 
between his back condition, hypertension, left knee 
disability, mental illness, and bronchitis/COPD, claimed as 
asthma/bronchial disorder, and his active service, his claims 
for service connection for these disabilities are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991); Caluza, supra.

B. Stomach Disorder, Syphilis, and Bilateral Hearing Loss/Ear 
Infections

The veteran argues that he has a stomach disorder, syphilis, 
and bilateral hearing loss/ear infections that are the result 
of his active service.  However, the record does not contain 
competent medical evidence that he has diagnoses of a stomach 
disorder, syphilis, and bilateral hearing loss/ear 
infections.  While the medical evidence contains complaints 
of loose bowels, intermittent blood in his urine and a 
history of syphilis, and childhood problems with his ears, 
the examiners conducting the October and November 1995 and 
March 1996 VA examinations recorded no objective findings of 
abnormalities, defects, or diagnoses concerning the veteran's 
stomach, genitourinary system, hearing, or ears.  Rather, the 
October 1995 report shows findings of a flat abdomen without 
organomegaly, masses or tenderness and normoactive bowel 
sounds without rebound or tenderness; past history of 
syphilis, which was treated, but no suprapubic tenderness, 
and renal and liver function within normal limits; motor and 
sensory and cranial nerves II through XII intact with 
reflexes at 1+ and equal throughout; and negative tympanic 
membrane and canals.  And, while outpatient records show 
complaints of impotence, the examiner noted this was 
secondary to his blood pressure medications.

Without evidence of a current stomach disorder, syphilis or 
residuals of syphilis, and bilateral hearing loss/ear 
infections, the veteran's claims for entitlement to service 
connection for these disabilities are not well grounded.

The veteran has presented his own statements and testimony, 
and that of his custodian, averring that he has a stomach 
disorder, syphilis, and bilateral hearing loss/ear infections 
which are linked to his active service.  However, the record 
does not show that he or is custodian is a medical 
professional, with the training and expertise to provide 
clinical findings regarding the nature and extent of his 
disabilities or their etiologic relationship to service.  
Consequently, his statements and that of his custodian are 
credible concerning his subjective complaints and his 
history; but they do not constitute competent medical 
evidence for the purposes of showing diagnoses of current 
disability or a nexus between concurrent complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence other than his own 
allegations and that of his custodian to show that he has a 
current stomach disorder, syphilis or the residuals of 
syphilis, and bilateral hearing loss/ear infections that are 
related to his active service, his claim for service 
connection for these claims is not well grounded.  
38 U.S.C.A. § 5107 (West 1991); Caluza, supra.

C. Consideration Under Robinette

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  These 
obligations depend on the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statement of the case and 
its supplemental statement of the case, which informed the 
veteran of the reasons his claims had been denied.  The 
veteran testified before a hearing officer at the RO in 
October 1998 that he had received treatment for some of his 
disabilities from 1963 to 1967 from physicians that were 
personal friends, but he could not identify these physicians 
to the extent that VA could request records from them.  
Moreover, he testified that he had tried to obtain these 
records himself, to no avail.  VA attempted to obtain records 
from those physicians the veteran could clearly identify.  
One physician, A.B. Britton, Jr., M.D., submitted copies of 
records of treatment accorded the veteran for his mental 
illness.  The others, James Anderson, M.D., associated with 
Jackson-Hinds Comprehensive Health Center, and Robert Smith, 
M.D., responded that no records or chart for the veteran 
could be found.


ORDER

The previously denied claims for a back condition, 
hypertension, and a left knee disability are reopened.  The 
claims for service connection for a back condition, 
hypertension, and a left knee disability are denied.

The claims for service connection for a mental illness, a 
stomach disorder, bronchitis/COPD (claimed as 
asthma/bronchial disorder), syphilis, and bilateral hearing 
loss/ear infections are denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

